DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 25 January 2021, which papers have been made of record.
Claims 1, 3-7, and 9-18 are currently presented for examination, of which claims 9-18 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
Applicant’s arguments, see Response, filed 25 January 2021, with respect to the objection to the Drawings have been fully considered and are persuasive.  The Objection of 10 November 2020 has been withdrawn. 
Specification
Applicant’s arguments, see Response, filed 25 January 2021, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection of 10 November 2020 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Nemazi on 5 May 2021.
The application has been amended as follows: 

IN THE CLAIMS:

The method according to claim 1, wherein the annular wedge member is held captive by the fibre and matrix material of the shaft.

Claim 4. (Currently amended) [[A]] The method according to claim 1, further comprising the [[steps]] step of introducing a plug into the annular wedge member.

Claim 5. (Currently amended) [[A]] The method according to claim 4, wherein the plug is of tubular form.

Claim 6. (Currently amended) [[A]] The method according to claim 4, wherein the end fitting is of internally splined form, the splines of which cut into the material of the shaft upon the fitting of the end component to the shaft, the plug providing support for the end part of the shaft.

Claim 7. (Currently amended) [[A]] The method according to claim 1, further comprising the step of introducing part of [[an]] the end fitting into [[an]] the end part of the shaft such that the said part of the end fitting engages with an outer surface of the end part of the shaft.

Claim 9. (Canceled).
Claim 10. (Canceled).
Claim 11. (Canceled).
Claim 12. (Canceled).
Claim 13. (Canceled).
Claim 14. (Canceled).
Claim 15. (Canceled).
Claim 16. (Canceled).

Claim 18. (Canceled).
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art made of record does not explicitly disclose the steps of “machining away at least part of the fire material to expose fibres thereof, and pushing an end fitting onto and around an end part of the shaft thereby applying a compressive load to the annular wedge member,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/06/2021